DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendments filed November 29, 2021 has been entered. Claim 16 has been amended. Claims 1-15, 18, 21 and 28 are canceled. Claims 16-17, 19-20, 22-27 and 29 are under consideration in this Office Action.

                                          Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 16-17, 19-20, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lipps et al., (US Patent 5,576,297 published Nov. 1996) in view of 
Hoffman [Dr Andrew Hoffman. December 14, 2014. https://www.petplace.com/article/horses/general/toxic-plants/]
The claims are drawn to a method for treating or inhibiting laminitis in an ungulate in need thereof, the method comprising selecting an ungulate with laminitis and administering a therapeutically effective amount of at least one anti-hemorrhagic peptide to the ungulate, thereby treating or inhibiting the laminitis, and wherein: a) the at least one anti-hemorrhagic peptide is lethal toxin neutralizing factor (LTNF); and b) the laminitis results from consumption of carbohydrate rich food, consumption of a starch, consumption of a fructan, consumption of a protein, consumption of a preserving agent, consumption of additives of nutrients to food, birth, exposure to hard ground, cortisone, overdose of a medicament, housing, stress, allergy, consumption of a poisonous mushroom, consumption of a poisonous plant, consumption of a pesticide, consumption of a fertilizer, colic, enteritis, lumbago, thyroid disease, or Cushing’s syndrorne.



The natural and synthetic LTNF, can be extended to treat scorpion and bee stings, and toxins from plants, bacteria, etc. It is further believed that this invention has military applications due to the variety of unknown exposures that can occur under military conditions [Objects of the Invention].  The use of both natural and synthetic LTNF can treat sepsis, allergy etc. and other nonspecific disorders caused by environment [Objects of the Invention]. The activity of synthetic LTNF, which is similar to the natural LTNF, may extend to other toxins, viruses, allergens, etc. The synthetic LTNF is immunogenic, since mice immunized with it were able to produce specific antibodies, which reacted with both natural and synthetic LTNF, thus proving its biological potency. The use of natural and synthetic LTNF can treat sepsis, allergies and other nonspecific disorders caused by the environment and as a preventive measure before possible exposure to various toxins [Detailed Description of the Invention].
Didelphismarsupialis, Philander opossum, and Lutreolina crassicaudata and other animals like mongoose and meerkat. The application of LTNF-n or LTNF-s, as treatment for snakebite, overcomes the problem of hypersensitivity occurring from the horse-derived antivenom [Detailed Description].  Lipps et al., teach SEQ ID NO:1
AAW11575
ID   AAW11575 standard; peptide; 15 AA.
XX
AC   AAW11575;
XX
DT   25-MAR-2003  (revised)
DT   20-MAR-1997  (first entry)
XX
DE   N-terminal peptide from lethal toxin neutralising factor.
XX
KW   Lethal toxin neutralising factor; LTNF; opossum; bee toxin;
KW   scorpion toxin; plant toxin; bacterial toxin; venom; sting; snake bite.
XX
OS   Didelphis virginiana.
XX
CC PN   US5576297-A.
XX
CC PD   19-NOV-1996.
XX
CC PF   22-SEP-1994;   94US-00310340.
XX
PR   10-MAY-1993;   93US-00058387.
XX
CC PA   (LIPP/) LIPPS B V.
CC PA   (LIPP/) LIPPS F W.
XX
CC PI   Lipps FW,  Lipps BV;
XX
DR   WPI; 1997-011287/01.
XX
CC PT   Treatment of victims of bee or scorpion stings or plant or bacterial 
CC PT   toxins - by admin. of lethal toxin-neutralising factor or its N-terminal 
CC PT   peptide.
XX

XX
CC   The present sequence is from the N-terminus of a 68 kD protein purified 
CC   from the serum of the opossum Didelphis virginiana. The full-length 
CC   protein is a lethal toxin neutralising factor (LTNF). The use of purified
CC   LTNF or of the chemically synthesised 15mer N-terminal peptide for 
CC   treating victims of bee stings, scorpion stings and bacterial or plant 
CC   toxins is claimed. The patent disclosure does not provide any evidence 
CC   for neutralising activity against these various toxins. There is evidence
CC   of significant neutralising activity of the opossum LTNF and the 15mer 
CC   peptide against venom from snakes of the families Crotalidae, Elaphidae, 
CC   Hydrolidae and Viperidae. (Updated on 25-MAR-2003 to correct PF field.)
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 84;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKAMDPTPPLWIKTE 15
              |||||||||||||||
Db          1 LKAMDPTPPLWIKTE 15


Lipps et al., teach SEQ ID NO: 2


AAW11575
ID   AAW11575 standard; peptide; 15 AA.
XX
AC   AAW11575;
XX
DT   25-MAR-2003  (revised)
DT   20-MAR-1997  (first entry)
XX
DE   N-terminal peptide from lethal toxin neutralising factor.
XX
KW   Lethal toxin neutralising factor; LTNF; opossum; bee toxin;
KW   scorpion toxin; plant toxin; bacterial toxin; venom; sting; snake bite.
XX
OS   Didelphis virginiana.
XX
CC PN   US5576297-A.
XX
CC PD   19-NOV-1996.
XX
CC PF   22-SEP-1994;   94US-00310340.
XX
PR   10-MAY-1993;   93US-00058387.
XX
CC PA   (LIPP/) LIPPS B V.
CC PA   (LIPP/) LIPPS F W.
XX
CC PI   Lipps FW,  Lipps BV;

DR   WPI; 1997-011287/01.
XX
CC PT   Treatment of victims of bee or scorpion stings or plant or bacterial 
CC PT   toxins - by admin. of lethal toxin-neutralising factor or its N-terminal 
CC PT   peptide.
XX
CC PS   Claim 7; Col 9; 9pp; English.
XX
CC   The present sequence is from the N-terminus of a 68 kD protein purified 
CC   from the serum of the opossum Didelphis virginiana. The full-length 
CC   protein is a lethal toxin neutralising factor (LTNF). The use of purified
CC   LTNF or of the chemically synthesised 15mer N-terminal peptide for 
CC   treating victims of bee stings, scorpion stings and bacterial or plant 
CC   toxins is claimed. The patent disclosure does not provide any evidence 
CC   for neutralising activity against these various toxins. There is evidence
CC   of significant neutralising activity of the opossum LTNF and the 15mer 
CC   peptide against venom from snakes of the families Crotalidae, Elaphidae, 
CC   Hydrolidae and Viperidae. (Updated on 25-MAR-2003 to correct PF field.)
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 54;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKAMDPTPPL 10
              ||||||||||
Db          1 LKAMDPTPPL 10


Therefore, Lipps et al., teach a method for treatment or inhibition with LTNF; the method comprising selecting a victim with to treat sepsis, allergies and other nonspecific disorders caused by the environment and treat exposure to various plant and bacterial toxins; administering a therapeutically effective amount of at least one anti-hemorrhagic peptide to the victim, thereby treating or inhibiting the laminitis, and wherein: a) the at least one anti-hemorrhagic peptide is lethal toxin neutralizing factor (LTNF); and b) the laminitis results from consumption of carbohydrate rich food, consumption of a starch, consumption of a fructan, consumption of a protein, consumption of a preserving agent, consumption of additives of nutrients to food, birth, exposure to hard ground, cortisone, 

Hoffman teach Foreign plants can colonize a pasture from remote sources of seed, sometimes conquering large flats in a single year. Fields that are poorly managed, previously flooded, overgrazed, or surrounded by overgrown fields may be prone to weed infestation. Horses that are grazed next to woodlands, roads, ornamental gardens, lawns, or orchards are particularly prone towards toxicity. Take a walk around your pasture and get a sense of what's new? Pasture is the main source of toxic plants, but hay can be another. Hay is viewed as suspect in cases where there is no pasture. Exceptions include Yew (Taxus) or Water Hemlock (Cicuta douglasii) which are quite deadly – fortunately, horses rarely have access to these plants. Goats, on the other hand, seem to get into trouble with them, while satisfying their curious appetites.
Horses often resort to eating toxic plants in times of drought, when pastures are sparse, grazing on recaptured land, with access to woodlands, and in malnourished states, horses. Horses denied forage, roughage, salt, minerals, horses that are fed 'complete feed' pellets instead of hay (old horses with bad teeth), and horses that are bored may start nibbling on toxic plants.

The most serious lameness is caused by Black walnut (Juglans nigra), which induces serious laminitis. Hence, it is imperative that a horse is not bedded on shavings made from these walnuts. Another plant, Hoary alyssum (Berteroa incana) causes limb edema, fever, and laminitis, confusing the diagnosis of Ehrlichia equi and purpura hemorrhagica (secondary to strangles) in some horses. Hoary alyssum toxicity has been reported from consumption of contaminated hay. 
The principal systemic symptom consists in the alteration of blood clotting, due to fibrinogen consumption and platelet abnormalities. The horses involved in this study had this symptomatology and one of them exhibited symptoms consistent with laminitis in the bitten and in the contralateral limbs. Laminitis lesions were characterized by separation of the hoof lamellar basement membrane (BM) from basal cells of the epidermis. [abstract].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Lipps et al’s LTNF within a method of treating or inhibiting laminitis as a result of allergy or consumption of a poisonous plant and its toxins, where Hoffman  teach ungulate laminitis results from ingesting poisonous plant toxins while the LTNF is known to be used to treat allergies and toxins from plants.  One of ordinary skill in the art would have a reasonable expectation of success in treating laminitis resulting from 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating laminitis in an ungulate, where there is no change in the respective function of the LNTF or plant toxicosis, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
4.	Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. The rejection of claims 16-17, 19-20, 22-27 and 29 under 35 U.S.C. 103 as being unpatentable over Lipps et al., in view of Hoffman is maintained.


In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when considering Lipps et al., teach LTNF can treat sepsis, allergy, toxicosis and other nonspecific disorders caused by environment.
Applicants argue that Hoffman does not disclose or teach administering LTNF for any reason.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hoffman is directed to toxic plants and the symptoms they 
Applicants urge that one of skill in the art had no motivation to combine the teaching of Lipps et al., on LTNF as an anti-venom, and Hoffman on toxic plants and the symptoms they produce in horses, absent the present claims.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, applicants cannot point to any knowledge gleaned only from the applicant's disclosure; there this such a reconstruction is proper and the argument drawn to hindsight reconstruction is not persuasive. 

Applicants assert that there is no teaching in Lipps et al. regarding a method for treating or inhibiting laminitis in an ungulate in need thereof. Contrary to applicants 
to laminitis. While Hoffman clearly teach ungulate laminitis results from ingesting poisonous plant toxins when Lipps et al., clearly teach LTNF is known to be used to treat allergies and toxin poisoning from plants.  Lipps et al., teach universal application of LTNF. 
Finally, applicants argue that Lipps et al. provides no evidence that administering LTNF would work in a method for treatment or inhibition of a plant toxin. Despite applicants assertion, Lipps et al specifically teaches the use both natural (LTNF-n) and synthetic LTNF (LTNF-s) to treat sepsis, allergies etc. and other nonspecific disorders caused by environment, as well as for treatment toxicities caused by plant or bacterial In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Lipps et al’s LTNF within a method of treating or inhibiting laminitis as a result of allergy or consumption of a poisonous plant and its toxins, where Hoffman  teach ungulate laminitis results from ingesting poisonous plant toxins while the LTNF is known to be used to treat allergies and toxins from plants.  One of ordinary skill in the art would have a reasonable expectation of success in treating laminitis resulting from plant toxins when Lipps et al., specifically teach LNTF displays can treat reactions to plant toxins, allergy other nonspecific disorders caused by environment. 
Thus, applicants’ arguments were not found persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
5.	Claims 16-17, 19-20, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lipps et al., (US Patent 5,576,297 published Nov. 1996) in view of 
Kentucky Equine Research Staff (December 1, 2004. https://ker.com/equinews/laminitis-triggering-allergens/)
Lipps et al., has been discussed above for teaching a method for treatment or inhibition with LTNF; the method comprising selecting a victim with to treat sepsis, allergies and other nonspecific disorders caused by the environment and treat exposure to various plant and bacterial toxins; administering a therapeutically effective amount of at least one anti-hemorrhagic peptide to the victim, thereby treating or inhibiting the laminitis, and wherein: a) the at least one anti-hemorrhagic peptide is lethal toxin neutralizing factor (LTNF); and b) the laminitis results from allergy.  However Lipps et al., do not teach the victim is an ungulate and does not correlate allergy and laminitis.
The Kentucky Equine Research Staff teach laminitis triggering allergens. Kentucky Equine Research Staff review a study at Texas A&M University has discovered a link between hypersensitivity and laminitis. Foundered horses that were skin-tested for common allergens showed significantly larger and longer-lasting reactions than healthy horses. This result indicates that laminitis flare-ups may be triggered by allergens and also by reactions to ingredients in common vaccines. Researchers say that it may be safer to spread out vaccinations for horses with chronic laminitis, rather than administering several vaccinations on the same day.
prima facie obvious at the time of applicants’ invention to apply Lipps et al’s LTNF within a method of treating or inhibiting allergies and allergens which Kentucky Equine Research Staff teach allergens trigger allergens, in order to treat and treat those effects. Kentucky Equine Research Staff teach allergen triggered laminitis while the LTNF is known to be used to treat allergies, allergens and ingredients in common vaccines. One of ordinary skill in the art would have a reasonable expectation of success in treating laminitis resulting from allergens Lipps et al., specifically teach LNTF displays can treat reactions to allergy other nonspecific disorders caused by environment. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating laminitis in an ungulate, where there is no change in the respective function of the LNTF or allergens, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Response to Arguments
6.	Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. The rejection of claims 16-17, 19-20, 22-27 and 29 under 35 U.S.C. 103 as being unpatentable over Lipps et al., in view of Kentucky Equine Research Staff is maintained.
Applicants urge that one of skill in the art had no motivation to combine the teaching of Lipps et al., on LTNF as an anti-venom, and Kentucky Equine Research Staff on laminitis triggering allergens symptoms they produce in horses.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lipps et al., teach a method for treatment or inhibition with LTNF; the method comprising selecting a victim with to treat sepsis, allergies and other nonspecific disorders caused by the environment and treat exposure to various plant and bacterial toxins; administering a therapeutically effective amount of at least one anti-hemorrhagic peptide to the victim, thereby treating or inhibiting the laminitis, and wherein: a) the at least one anti-hemorrhagic peptide is lethal toxin neutralizing factor (LTNF); and b) the laminitis results, allergy. While Kentucky Equine Research Staff clearly ungulate laminitis flare-ups being triggered by .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, One of ordinary skill in the art would have a reasonable expectation of success in treating laminitis resulting from allergens Lipps et al., specifically teach LNTF displays can treat reactions to allergy other nonspecific disorders caused by environment. 
The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results.  It is well known to take a method of treating laminitis in an ungulate, where there is no change in the respective 

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Pfeiffer (July 9, 2012) teach opossum protein neutralizes nearly all poisons, could have benefits for humans. Opossums may someday provide an antidote to nearly all forms of poison, including everything from snakebites to ricin.

The Journal of Venomous Animals and Toxins has found that the American opossum produces a protein known as Lethal Toxin-Neutralizing Factor (LTNF). 
Endotoxins: Substantial Tigger Factor for Laminitis. [21 March 2013. https://www.thedairysite.com/articles/3515/endotoxins-substantial-trigger-factor-for-laminitis/]

Endotoxins are substantial triggers factors for laminitis.  Laminitis is considered to be the third biggest health issue in the industry, and has been linked the condition to carbohydrate overload culminating in a release of endotoxins into the bloodstream. Laminitis is a disease in ungulates that is most commonly found in horses and cows. Laminitis is an inflammation of the lamella tissue of the hoof/claw. It is a painful disease 
Predisposing diseases in horses include colic, endotoxemia and/or septicemia, equine metabolic disease, Cushing's syndrome
Predisposing diseases in cows include acidosis, mastitis, metabolic disease
Extensive amounts of high energy feed (especially in high performance cows.)
Grain-based or pasture-induced carbohydrate overload
Obesity (especially in ponies)
Hoof/claw care
Stable management (design, bedding material)
Extensive exercise for horses (especially on hard surfaces)
Presence of environmental toxins (endotoxins. mycotoxins, exotoxins)


Conclusion
8.	 No claims allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645